1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                             EASTERN DISTRICT OF CALIFORNIA
10
11   ROBERT COX, individually and on behalf
                                       )                   Case No.: 1:17-cv-00913 LJO JLT
     of all others similarly situated, )
12                                     )                   ORDER GRANTING THE JOINT MOTION
              Plaintiff,               )                   FOR AN ADDITIONAL EXTENSION OF
13                                     )                   TIME TO FILE THE SETTLEMENT
          v.                           )                   DOCUMENTS
14                                     )
     OCCIDENTAL PETROLEUM CORPORATION, )                   (Doc. 34)
15                                     )
              Defendant.               )
16                                     )

17         The parties jointly request an additional extension of 21 days to file the settlement documents.
18   (Doc. 34) Good cause appearing, the Court ORDERS:
19         1.     The hearing date of August 30, 2019 is VACATED;
20         2.     The parties’ joint motion for an extension of time is GRANTED; and
21         3.     The dismissal documents SHALL be filed for the Court’s consideration no later than
22                September 2, 2019.
23
24   IT IS SO ORDERED.
25
        Dated:   August 13, 2019                             /s/ Jennifer L. Thurston
26                                                    UNITED STATES MAGISTRATE JUDGE

27
28
